The Court

charged that the contract declared on was an execu-
tory contract, and left it to the jury to say whether the proof made it out the case of an executed contract. It is also true, that if work be done without any contract, the value of it cannot be recovered on a count on a special contract, but is properly recoverable on the quantum meruit; but the question here was one of fact, whether the *372plaintiff did bring himself under the conditions and terms of this notice for a reward.
Nicholson, for plaintiff.
Smithers, for defendant.
Verdict for defendant.